Case 3:18-cr-30051-MGM Document 241-1 Filed 03/17/21 Page 1 of 2




                           Exhibit A


                 General Voir Dire Questions
Case 3:18-cr-30051-MGM Document 241-1 Filed 03/17/21 Page 2 of 2




                       Voir Dire Questions

0.      [Have the attorneys and parties introduce themselves.]

     1. Ask if potential juror or family/close friend knows any of
        the lawyers or parties involved.


     2. Ask if potential juror has heard or read anything about the
        case.


     3. Ask if potential juror or family/close friend knows any of the
        potential witnesses.


         [List of Witnesses]


     4. Crime –
        Have you or any member of your immediate family or
        anyone you are close with been a victim of a crime,
        accused of a crime, or otherwise involved in a criminal
        matter, as a defendant, a victim, or a witness?

     5. Feelings About the Government –
        Do you have any feelings or beliefs about the government,
        whether positive or negative, that might interfere with or
        affect your ability to serve as a fair and impartial juror in
        this case?

     6. Feelings About the Law Enforcement –
        Do you have any feelings or beliefs about law enforcement
        officials, whether positive or negative, that might cause you


                                  1
